UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1038



YOLANDA W. STOKES,

                                            Plaintiff - Appellant,

          versus


EARL B. PULLEN, Director; CHARLOTTESVILLE
REDEVELOPMENT & HOUSING AUTHORITY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. B. Waugh Crigler, Magistrate
Judge. (CA-96-61-3-C)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yolanda W. Stokes, Appellant Pro Se. David E. Nagle, LECLAIR RYAN,
P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order dismissing her

employment discrimination action as untimely.* We have reviewed the
record and find no reversible error. A claimant who fails to file

a complaint within the ninety-day statutory time period mandated by

Title VII, 42 U.S.C. § 2000e-5(f) (1994), generally forfeits her

right to pursue her claim. See Baldwin County Welcome Ctr. v.
Brown, 466 U.S. 147, 149-51 (1984). While conceding that her com-

plaint was filed outside the statutory time period, Appellant

asserts that, under Virginia's savings statute, the voluntary

dismissal of a previous suit tolled the statute of limitations and
permitted her six months from the date of dismissal to file her

current action.

     However, Appellant is mistaken. Where, as here, the plaintiff
voluntarily dismisses a lawsuit that was brought in federal court,

asserted a purely federal claim, and was subject to a federal

statute of limitations, state savings statutes do not apply. See

Beck v. Caterpillar Inc., 50 F.3d 405, 407 (7th Cir. 1995); see
also Brown v. Hartshorne Pub. Sch. Dist., 926 F.2d 959, 961 (10th

Cir. 1991). Accordingly, the statute of limitations was not tolled,

and the magistrate judge properly dismissed Appellant's action.

Because the notice of appeal was timely filed, we deny Appellees'

motion to dismiss. We dispense with oral argument because the facts



     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (1994).

                                2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3